Case 1:20-cv-08042-PKC Document 41-3 Filed 07/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
LINDA FAIRSTEIN, )
)
Plaintiff, ) Case No: 2:20-cv-00180-TPB-NPM
)
Vv. )
)
NETFLIX, INC., AVA DUVERNAY, )
and ATTICA LOCKE, )
)
)
Defendants. )

 

DECLARATION OF CHAD LEONARD

I, Chad Leonard, declare as follows:

1, I am the manager of the Vero Beach Book Center located at 392 21st St., Vero
Beach, Florida 32960.

2. Although Linda Fairstein’s novels were formerly sold at the Vero Beach Book
Center, the bookstore does not currently have any new copies of Ms. Fairstein’s books available
for sale.

3. If a customer were to request to purchase one of Ms. Fairstein’s novels published
by Penguin Random House, I am unable to order the book from either the publisher, Penguin
Random House, or our national book distributor, Ingram, because the publisher no longer makes
the books available for sale.

4, Thus, I am unable to sell new copies of Linda Fairstein’s novels published by

Penguin Random House at the Vero Beach Book Center. .

[13589-0001/3495840/1] 1
 

 

Case 1:20-cv-08042-PKC Document 41-3 Filed 07/01/20 Page 2 of 2

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 

 

is true and correct.
2
Executed on this Iq day of June, 2020. ff /
— Yili}
CHAD LEONARD

[13589-0001/3495840/1] 2

 
